Citation Nr: 1112018	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye disorder. 

2.  Entitlement to an initial compensable rating for prostatitis.

3.  Entitlement to an initial rating greater than 10 percent for cystic acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a right eye disorder; granted service connection and assigned a noncompensable rating for prostatitis, effective March 20, 2007; and granted service connection and assigned a 10 percent rating for cystic acne, effective January 26, 2007.  

In November 2010, a hearing was held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In August 2008, the Veteran submitted private treatment records from Dr. Robert L. Jackson, dated June 2008, showing treatment for acne.  The treatment notes indicate that the Veteran claimed that his condition was worsening.  As these records are relevant to the Veteran's claim for an initial rating greater than 10 percent for cystic acne, the AMC should contact the Veteran to obtain the necessary information and release forms required to obtain the records.  If the Veteran wishes these records to be considered, he must assist in obtaining these records by either submitting the necessary completed release forms for VA to request them or by submitting them himself.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence).  Additionally, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since September 2010.

The Veteran should also be scheduled for an additional VA eye examination, as the opinion rendered in August 2007 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Here, the examiner was not provided with the claims folder prior to the examination and did not have access to the Veteran's service treatment records showing treatment for an eye injury.  Additionally, there is no mention of the Veteran's reports of continuing symptomatology of flashing, and at the November 2010 hearing, the Veteran reported that he has experienced an occasional flashing white streak in that eye since the time that he was hit by a luggage strap in the right eye in service.  

Therefore, the Veteran should be provided with another VA eye examination so that an adequate opinion that accounts for the Veteran's relevant service treatment records and reports of continuous symptomatology can be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); cf. Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (holding that an opinion is adequate when based on consideration of the Veteran's prior medical history and examinations and also describes disability in sufficient detail so the Board evaluation will be fully informed).

Furthermore, the April 2007 and January 2009 VA skin examinations are not adequate for rating purposes.  The Veteran is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7828 (2008), for acne, which directs VA to rate the Veteran under DC 7800 (2008), for disfigurement of the head, face, or neck; or under DCs 7801-05 (2008), for scars.  Here, both examiners mentioned the presence of scars or multiple pits from old lesions, and submitted photographs of scars on the head, face, and neck, but did not provide sufficient information to allow VA to consider whether the Veteran would be entitled to a rating in excess of 10 percent under DCs 7800-7805 (2008).

The Board notes that the Veteran initially filed his claim for service connection for cystic acne in March 2007, and during the pendency of his appeal the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2010).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id.  As such, the examiner should be directed to provide information relevant to determining the appropriate rating under the schedular criteria pertaining to skin disabilities applicable to claims filed before October 23, 2008.  

With regard to the Veteran's claim for an initial compensable rating for prostatitis, the Veteran contends that he is entitled to a new examination in order to assess the current severity of his disorder, as the last examination was held nearly four years ago.  At the November 2010 hearing, the Veteran indicated that he had been required to use absorbent materials to accommodate leakage, indicating that his prostatitis may have become increasingly severe since his last examination.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected prostatitis.  38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Dr. Robert L. Jackson.  The Veteran should be asked to provide the information required to obtain the records and/or to submit all relevant records that he has in his possession.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Memphis, Tennessee, dated since September 2010.

3.  Thereafter, schedule the Veteran for a VA eye examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any eye disorder found to be present.  The examiner should indicate whether any identified disorder is a refractive error of the eye and/or a congenital or developmental defect.

If any identified disorder is determined to be a congenital or development defect, the examiner should state whether the defect was subjected to a superimposed disease or injury that created additional disability, e.g. whether there was a disease or injury to the eye in service that created additional disability.

With regard to any identified disorder that is not determined to be a congenital or developmental defect, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this diagnosed eye disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Specifically, the examiner should address the relevant service treatment records and the Veteran's assertions of continuous symptomatology regarding the injury and reports of flashing on the far right side of the eye in service.  

4.  Schedule the Veteran for a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted.

With regard to the Veteran's head, face, and neck, the examiner should determine whether the Veteran's cystic acne, to include any resulting scars, has resulted in (1) visible or palpable tissue loss; (2) gross distortion or asymmetry of any feature or any paired set of features (nose, chin forehead, eyes (including eyelids), ears (auricles), cheeks, and/or lips; and/or (3) any of the eight characteristics of disfigurement described in 38 C.F.R. 
§ 4.118, DC 7800, Note (1) (2008).

If the examiner determines that the Veteran's cystic acne, to include any resulting scars, has resulted in gross distortion or asymmetry of any feature or paired set of features or any of the eight characteristics of disfigurement, the examiner should state (1) how many features or paired sets of features are so effected, and (2) how many characteristics of disfigurement are present.

The examiner should also describe the total area of the Veteran's body that is affected by his cystic acne, to include any resulting scars, specifically noting whether an area of 144 square inches (929 square centimeters) or more is affected on any one area not widely separated, e.g. on one extremity or on the anterior surface of the trunk.

The examiner should also indicate whether the Veteran's cystic acne scars are superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on examination. The examiner should also indicate whether any of the scars cause any limitation of the affected part.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Schedule the Veteran for an examination to determine the current severity of his service-connected prostatitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's prostatitis.  Specifically, the examiner should indicate whether the Veteran's prostatitis causes voiding dysfunction.  If so, the examiner should state whether the Veteran must wear absorbent materials and how often they must be changed.

The examiner should also discuss whether the Veteran suffers from associated urinary tract infection.  If so, the examiner should describe (1) whether the Veteran is on long-term drug therapy, (2) whether there are associated hospitalizations one to two times per year, and/or (3) whether intermittent intensive management is required. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.  

7.  Finally, readjudicate the claim on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

